         Case 4:18-cv-00271-RSB-CLR Document 9 Filed 07/08/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

    DAWN M. HANCHARD,                      )
                                           )
                                           )
                   Plaintiff,              )
                                           )
    v.                                     )           CV418-271
                                           )
    DOLLAR GENERAL,                        )
                                           )
                                           )
                   Defendant.              )

                                      ORDER

         Plaintiff filed an amended motion to proceed in forma pauperis. Doc.

4. In support of the motion, she included an exhibit containing her social

security number and defendant’s federal tax identification number.1 Doc.

4-1 at 2. Due to the sensitive nature of this information, the Clerk of Court

is DIRECTED to seal the amended IFP application. Doc. 4.

         SO ORDERED, this 8th day
                                y of July, 2020.

                                        _______________________________
                                        __________
                                                ______________
                                                   _        ___________
                                                            __
                                        CHRISTOPHER
                                        CHRISTOPO HER L. RAY
                                        UNITED STATES
                                                  STATET S MAGISTRATE
                                                            MAGISTRA    JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA


1
 Pursuant the Federal Rules of Civil Procedure, parties should redact social security
and taxpayer-identification numbers to include only the final four digits. Fed. R. Civ.
P. 5(1)(1).
